DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.
Claim Objections
Claims 2-11, 13-17, 19-22, 24-30 are objected to because of the following informalities:  
These claims appear to have errors on dependency of the claims
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-13, 18, 23 and 24 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al. (hereinafter Lee) (US 20160254689 A1).
Lee was cited as a prior art in the last office action mailed on 02/09/2022. The teaching of Lee is incorporate by reference to extent that is applicable to amended claims.
By way of amendment, Applicant amended claims to clarify that the first operational mode is forward-charging operational mode and the second operational mode is reverse-charging operational mode. 
As to claims 1, 2, 9-13, 18, 23 and 24, the rejections are respectfully maintained for the reasons as set forth in the last office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US 20160254689 A1), in view of Chan et al. (hereinafter Chan1) (US 20180115157 A1).
As to claims 3, 25 and 26, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claims 4, 5-8, 14, 15-17, 19, 20, 21, 22, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US 20160254689 A1), in view of Kihara et al. (hereinafter Kihara2) (US 20170279356 A1).
As to claims 4, 5-8, 14, 15-17, 19, 20, 21, 22, 27-30, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Response to Arguments
Applicant's arguments filed on 08/09/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant argued in substance that Lee fails to teach when the DC-DC converter in the boost mode, the power is transferred to the first node.
The examiner respectfully traverse applicant’s argument. Lee discloses that when the DC-DC converter in the buck mode, the power is transferred from Vin to the battery. The Vin is supplied to the DC-DC converter through the input terminal [first node] of the DC-DC converter [FIG. 1]. Further, Lee discloses that when the DC-DC converter in the boost mode, the power is transferred from the battery to the input terminal [0101: “The DC-DC converter 120 of the inventive concepts may also be used as a boost converter. Upon boosting a voltage toward an input terminal through the battery 20 for the on-the-go (OTG) mode, the DC-DC converter 120 may be used as two-level boost converter through a switching operation.”]. Therefore, the arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chan was cited as a prior art in the last office action mailed on 02/09/2022.
        2 Kihara was cited as a prior art in the last office action mailed on 02/09/2022.